DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 7, 2020 and July 28, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Applicant is advised that should claim 10 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being obvious over Endo (US Pub. No. 2021/0061019) in view of Murata (US Pub. No. 2016/0152084).
The applied reference Endo has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Regarding claims 1-17, the tread pattern of Endo appears to be substantially identical to that of the instant application (compare in particular figure 2 of Endo to figure 2 of the instant application; but also see Endo at paragraphs [0037]-[0058]), except that Endo does not teach a groove raised bottom portion. Murata teaches a groove raised bottom portion 16b2 from the axially inner end of the inclined groove 16b to the groove turning portion of that groove (paragraph [0016]; figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a groove raised bottom portion as taught by Murata in the groove 61 of tire of Endo in order to improve the water drainage performance (see Murata at paragraph [0052]).
Claims 1, 5, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oodaira (US Pub. No. 2013/0000805) in view of Neugebauer (US Pat. No. 6,695,024) and Nakagawa (US Pub. No. 2003/0019555).
Regarding claim 1, Oodaira teaches a pneumatic tire provided with a tread pattern, the tread pattern  comprising a pair of inner and outer circumferential main grooves 2, a plurality of lug grooves 3 connecting between the pair of main grooves, a plurality of blocks 5 defined by the pair of circumferential main grooves and the plurality of lug grooves, a first sipe 42 and a second sipe 43 provided on each block, each of the plurality of lug grooves comprising a pair of inclined groove portions that approach each other while advancing toward a first direction in the circumferential direction, and a groove turning portion (portion of the groove at apex 47) that connects with ends of the pair of inclined groove portions and is bent projecting to the first direction, the first and second sipe each comprising a pair of inclined sipe portions that approach each other while advancing toward the first direction, and a sipe turning portion (apex of each sipe) that connects with ends of the pair of inclined sipe portions and is bent projecting to the first direction (paragraphs [0042]-[0047]; figures 1-2). Oodaira does not specifically disclose a groove turning portion having a groove depth shallower than a groove depth of the inclined groove portions. Neugebauer teaches using tie bars 16 and 17 in the central portion of a lateral groove between blocks between an inner and outer main groove, with a specific embodiment having a tie bar length of about 30% of the axial groove length (column 3, lines 29-61; figures 1-2). It would have been obvious to one of ordinary skill in the art to use tie bars in the axially central portion of the lug groove between blocks as taught by Neugebauer in the tire of Oodaira in order to balance the residual aligning torque of the tire (see Neugebauer at column 1, lines 29-67). Such a combination has a groove turning portion including a raised bottom portion that has a groove depth shallower than a groove depth of the inclined groove portions as claimed. Oodaira does not specifically disclose different positions for the apexes of the first and second sipes. Nakagawa teaches providing a first and second sipe with apexes being shifted within a range of not more than 0.3 times the width of the block (paragraph [0039]; figure 7). It would have been obvious to one of ordinary skill in the art to shift the apexes of the sipes laterally as taught by Nakagawa in the tire of Oodaira (combined) in order to have a tire with directional rigidity (see Nakagawa at paragraph [0041]). As it is immediately apparent that there are only two possible configurations, it would have been obvious to try either the first position being positioned further inward (as claimed) or the second position being positioned further inward as choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 5, Oodaira teaches that the projecting apex 47 of a groove turning portion can be shifted in the lateral direction (paragraph [0058]; figure 4a). As it is immediately apparent that there are only two possible configurations, it would have been obvious to try either the projecting apex being inward relative to a center line (as claimed) or outward as choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claims 10 and 17, Oodaira teaches specific embodiments having a maximum sipe depth of 7 mm (paragraphs [0120]-[0121]), such a depth being 90% of 7.78, and official notice is taken that it is well-known and conventional in the art to use a main groove depth of 8 mm or more, accordingly it would have been obvious to one of ordinary skill in the art to us a maximum sipe depth of the first and second sipe which is less than 90% of a groove depth of each of the inner and outer circumferential main grooves.


Allowable Subject Matter
Claims 2-4, 6-9 and 11-16 are rejected as set forth above, but would be allowable if Endo is removed as prior art under 35 U.S.C. 102(b)(2).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-4 and 11-16, Oodaira teaches a third sipe (figures 1-2), but such a sipe does not terminate within the block, as is required in the context of claim 2, and there is no teaching, suggestion, or motivation in the prior art of record to modify the third sipe or add an additional terminating sipe between the first and second sipes which terminates in the block within a range of the raised bottom portion in the tire lateral direction. 
Regarding claims 6-9, Oodaira teaches a second half tread region having second inner and outer circumferential grooves (figure 1), but such a tread region has blocks rather than a continuous land portion extending around the entire circumference of the tire, as is required in the context of claim 6, and there is no teaching, suggestion, or motivation in the prior art of record to modify Oodaira to have such a continuous land portion having a fourth sipe and a fifth sipe that extend within a region of the continuous land portion inclining with respect to the tire lateral direction, and connect the second inner circumferential main groove and the second outer circumferential main groove, the fourth sipe and the fifth sipe each comprising an inner inclined portion provided inside the region of the continuous land portion, and both-side inclined portions provided on both sides of the inner inclined portion in the tire lateral direction and connected to both the second inner circumferential main groove and the second outer circumferential main groove, the inner inclined portion of the fourth sipe and the inner inclined portion of the fifth sipe are parallel to each other, and the inclination angle of the inner inclined portion with respect to the tire lateral direction is larger than the inclination angle of the both-side inclined portions with respect to the tire lateral direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 23, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749